                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEFF YOUNG,                                         Case No. 17-cv-06252-YGR (TSH)
                                   8                      Plaintiff,
                                                                                             ORDER RE PROPOSED PROTECTIVE
                                   9              v.                                         ORDER
                                  10     CREE, INC.,                                         Re: Dkt. No. 75
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Defendant Cree, Inc., proposes a protective order and states that Plaintiff Jeff Young

                                  14   agrees to it. ECF No. 75. However, the dispute resolution procedure in paragraph 5 of the

                                  15   proposed order conflicts with the undersigned’s Discovery Standing Order. Specifically,

                                  16   paragraph 5 states that “[i]f the parties cannot in good faith resolve the dispute, the Receiving

                                  17   Party may move the Court for an order removing or changing the designation . . .” and that “[i]n

                                  18   addition, the challenging party may file a motion challenging a confidentiality designation at any

                                  19   time . . .,” whereas the Standing Order requires disputes such as those to be raised in a joint letter

                                  20   brief. The proposed protective order is therefore DENIED WITHOUT PREJUDICE to the

                                  21   submission of a proposed protective order that rephrases paragraph 5 to state that such disputes

                                  22   shall be raised in a joint letter brief.

                                  23           IT IS SO ORDERED.

                                  24

                                  25   Dated: January 18, 2019

                                  26
                                                                                                      THOMAS S. HIXSON
                                  27                                                                  United States Magistrate Judge
                                  28
